significant index number department of the treasury internal_revenue_service washington d c war selt oe ek az tax cxempt and government entities division taxpayer dear this letter constitutes notice that approval has been granted for your request for an automatic_extension for amortizing the unfunded liabilities as of date for the above-named plan which are described in sec_431 b b and b of the internal_revenue_code code and sec_304 and sec_304 of the employee_retirement_income_security_act_of_1974 erisa’ this extension is effective with the plan_year beginning date this extension applies to the amortization charge bases and periods as identified in your application submission established as of date with a total outstanding balance of dollar_figure as of that date the extension of the amortization periods of the unfunded liabilities of the plan _ was granted in accordance with sec_431 of the code sec_431 of the code requires the secretary to extend the period of time required to amortize any unfunded_liability of a plan for a period of time not in excess of years if the plan submits an application meeting the criteria stated in sec_431b the plan has submitted the required information to meet the criteria in sec_431 including a certification from the plan's actuary that absent the extension under subparagraph a the plan would have an accumulated_funding_deficiency in the current plan_year or any of the succeeding plan years ii the plan_sponsor has adopted a plan to improve the plan's funding status i -s_- iii the plan is projected to have sufficient assets to timely pay expected benefits and anticipated expenditures over the amortization period as extended and iv the notice required under paragraph a has been provided we have sent a copy of this letter to the manager and to the manager this ruling is directed only to the taxpayer that requested it sec_6110 k of the internal_revenue_code provides that it may not be used or cited by others as precedent - if you require further assistance in this matter please contact sincerely yours ts gz david m ziegler manager ep actuarial group
